 Case 3:21-cv-01339-CAB-BGS Document 18 Filed 08/06/21 PageID.1014 Page 1 of 4


     KENNETH A. KUWAYTI                     DAVID BARKAN
 1   (CA SBN 145384)                        (CA SBN 160825)
     KKuwayti@mofo.com                      barkan@fr.com
 2   BERKELEY G. FIFE                       FISH & RICHARDSON P.C.
     (CA SBN 325293)                        500 Arguello Street, Suite 500
 3   BFife@mofo.com                         Redwood City, CA 94063
     MORRISON & FOERSTER LLP                Telephone: (650) 839-5070
 4   755 Page Mill Road
     Palo Alto, California 94304-1018       Attorneys for Defendants
 5   Telephone: 650.813.5600                AUTEL. US INC. and AUTEL
                                            INTELLIGENT TECHNOLOGY
 6   JOHN R. LANHAM                         CORP., LTD
     (CA SBN 289382)
 7   JLanham@mofo.com
     JANET S. KIM (CA SBN 313815)
 8   JKim@mofo.com
     MORRISON & FOERSTER LLP
 9   12531 High Bluff Drive
     San Diego, California 92130-2040
10   Telephone: 858.720.5100
11   Attorneys for Plaintiffs
     MITCHELL REPAIR INFORMATION
12   COMPANY, LLC and SNAP-ON
     INCORPORATED
13
14                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
15
16   MITCHELL REPAIR INFORMATION C.A. No. 3:21-cv-01339-CAB-BGS
     COMPANY, LLC, and SNAP-ON
17   INCORPORATED,               JOINT MOTION AND
                    Plaintiffs,  STIPULATION REGARDING
18
                                 PENDING MOTIONS
19   v.
                                 Judge: Hon. Cathy Ann Bencivengo
20   AUTEL. US INC., and AUTEL
     INTELLIGENT TECHNOLOGY      Magistrate Judge: Bernard G Skomal
21
     CORP., LTD.,
22
23                   Defendants.

24
25
26
27
28
                                                                                 1
 Case 3:21-cv-01339-CAB-BGS Document 18 Filed 08/06/21 PageID.1015 Page 2 of 4



 1         In response to the Ex Parte Motion for (1) Temporary Restraining Order and (2)
 2   Order to Show Cause Regarding Preliminary Injunction (ECF No. 6) and the Ex Parte
 3   Motion for (1) Leave to Take Expedited Discovery and (2) Evidence Preservation
 4   Order (ECF No. 7) filed by Plaintiffs Mitchell Repair Information Company, LLC and
 5   Snap-On Incorporated (collectively, “Plaintiffs”), Plaintiffs and Defendants Autel. US
 6   Inc. (“Autel US”) and Autel Intelligent Technology Corp., Ltd. (“Autel ITC”)
 7   (collectively, “Autel”), hereby stipulate as follows:
 8         1.     The Parties stipulate to and request entry of the accompanying proposed
 9   Order on Joint Motion and Stipulation Regarding Pending Motions.
10         2.     Autel ITC voluntarily waives the requirement for service of a summons
11   and consents to personal jurisdiction for purposes of this action.
12         3.     Through this stipulation, Autel does not admit any allegations in
13   Plaintiffs’ Complaint. (See ECF No. 1.) Autel agrees to this Joint Motion and
14   Stipulation solely to reduce the burden on the Court and the parties, given the scope of
15   relief sought by Plaintiffs’ Motion for (1) Temporary Restraining Order and (2) Order
16   to Show Cause Regarding Preliminary Injunction (ECF No. 6) and the minimal time
17   Autel has had to investigate Plaintiffs’ allegations.
18         4.     Contingent on the Court issuing the accompanying proposed Order,
19   Plaintiffs will withdraw their Ex Parte Motion for (1) Leave to Take Expedited
20   Discovery and (2) Evidence Preservation Order. (ECF No. 7). Plaintiffs will file a
21   corresponding notice with the Court following entry of the proposed Order.
22
23
24
25
26
27
28
                                                                                              2
 Case 3:21-cv-01339-CAB-BGS Document 18 Filed 08/06/21 PageID.1016 Page 3 of 4


     Dated: August 6, 2021
 1
     Respectfully submitted,
 2
     FISH & RICHARDSON P.C.                 MORRISON & FOERSTER LLP
 3
     /s/ David M. Barkan                    /s/ John R. Lanham
 4
     David M. Barkan                        John R. Lanham
 5
     Attorneys for Defendants               Attorneys for Plaintiffs
 6   AUTEL. US INC. and AUTEL               MITCHELL REPAIR INFORMATION
     INTELLIGENT TECHNOLOGY                 COMPANY, LLC and SNAP-ON
 7   CORP., LTD.                            INCORPORATED
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 3
 Case 3:21-cv-01339-CAB-BGS Document 18 Filed 08/06/21 PageID.1017 Page 4 of 4



 1                             SIGNATURE CERTIFICATION
 2
 3         I hereby attest under penalty of perjury that concurrence in the filing of this

 4   document has been obtained from counsel for Plaintiff

 5
 6   Dated: August 6, 2021                      FISH & RICHARDSON P.C.
 7
                                                By: /s/ David M. Barkan
 8
                                                    David M. Barkan
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                             4
